                                         Case 5:17-cv-00220-LHK Document 1418 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER GRANTING HUAWEI'S
                                                                                          ADMINISTRATIVE MOTION TO
                                  14             v.                                       SEAL
                                  15     QUALCOMM INCORPORATED,                           Re: Dkt. No. 1402
                                  16                   Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Huawei’s motion to seal as

                                  19   follows. Huawei has excerpted the portions it seeks to seal from the underlying documents.

                                  20   Therefore, there are no page numbers associated with the documents Huawei seeks to seal.
                                          Document                     Portions of Pages                            Ruling
                                  21
                                        QX9148           Highlighted portions                             GRANTED.
                                  22    QX9180           Highlighted portions                             GRANTED.
                                  23

                                  24   IT IS SO ORDERED.

                                  25   Dated: January 24, 2019

                                  26                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  27                                                  United States District Judge
                                  28                                                   1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING HUAWEI'S ADMINISTRATIVE MOTION TO SEAL
